SHARPE, J.
This record discloses no judgment of guilt, but only an entry of what seems to have been intended as a confessed judgment for the fine and costs following upon a mere verdict of guilt. Upon the authority of Thomason v. State, 70 Ala. 20, which was referred to approvingly in Wright v. State, 103 Ala. 95, it must be held that the entry does not constitute a final judgment such as will support an appeal, and following the course *201adopted in Thomason’s case, tbe appeal will be dismissed.
Appeal dismissed.